Name: Council Regulation (EEC) No 839/88 of 28 March 1988 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe;  tariff policy
 Date Published: nan

 31 . 3 . 88 Official Journal of the European Communities No L 87/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 839/88 of 28 March 1988 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal Spain and Portugal to the following products, imported from Spain and Portugal, shall be totally suspended as soon as they fall to the level of 2 % or less :  products listed in Annex II to the Treaty as far as they are the subject of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 2315/86 (2), -  products not listed in Annex II to the Treaty. 2. Paragraph 1 shall apply mutatis mutandis to specific customs duties which do not exceed 2 % ad valorem. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 33 and 192 thereof, Having regard to the proposal from the Commission, Whereas it has been found that during the transitional period laid down by the Act of Accession certain customs duties applicable by the Community of Ten to imports from Spain and Portugal fall to a level such that their collection becomes unjustified from an economic point of view ; whereas their collection should therefore be totally suspended as soon as their level falls to 2 % or less, HAS ADOPTED THIS REGULATION : Article 1 1 . The collection of customs duties applicable in the Community of Ten pursuant to the Act of Accession of Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 28 March 1988 . For the Council The President I. KIECHLE (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 202, 25. 7. 1986, p . 1 .